Exhibit Qualex Inc. and Sequoia Media Group, LC Services Agreement Date:September 1, 2007 This Services Agreement (“Agreement”) is entered into by and between the following Parties: Sequoia: Sequoia Media Group, LC (“Sequioa”) a Utah limited liability company 11781 Lone Peak Parkway, Suite Draper, Utah 84020 Qualex:Qualex Inc. (“Qualex”) a Delaware corporation 3434 North Duke Street Durham, NC27704 who agree to the following: TERMS AND CONDITIONS SECTION 1 – INTRODUCTION Sequoia provides product authoring technology to its Customers that allows the creation of goods using user digital media and desires to use Qualex as its preferred fulfillment source for fulfilling Customer Product orders. Qualex provides product fulfillment services for the digital imaging industry and desires to work with Sequoia to be its preferred fulfillment partner for the fulfilling Customer Product orders. This Agreement relates to and governs only specifically identified customers of Sequoia for which the Parties agree Qualex will provide fulfillment services.This Agreement does not govern customer relationships Qualex has independent of Sequoia which are governed pursuant to a separate “Distribution and Production License Agreement.” SECTION 2 – DEFINITIONS The following terms have the defined meanings for purposes of this
